2021
Corrected DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………..………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter………………………….…………. 3
Conclusion…………………………………………………………………………………......4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to IDS filed 7/28/2021. Claims 1-5, 7-16, 18 were previously indicated allowed. The information disclosure statement (IDS) submitted on 7/28/2021 was filed after the mailing date of the Notice of Allowance  on 7/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				
				Allowable Subject Matter 
Claims 1-5, 7-16, 18-are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Huang et al teaches a computer-implemented method for processing electronic slide images corresponding to a tissue specimen, the method comprising: 
receiving one or more electronic slide images associated with a tissue specimen, the tissue specimen being associated with a patient and/or medical case ( Figure 2 Huang step 205 paragraph [0086] “ process 
using a machine learning prediction model, for at least one label for the one or more electronic slide images, the machine learning prediction model having been generated by processing a plurality of training images (figure 2 steps 210 and 215 and paragraph [0086, 0088-0099] step 210 the processor 122 performs texture analysis and pattern recognition analysis of the received tissue image by executing the control logic steps of the software into the computer system 120. In step 215, the processor 122 classifies the types of tissues found in the original tissue image wherein the tissue classification is performed by a neural network trained on sample tissue images). 
In addition, outputting the prediction of the trained machine learning prediction model (step 220 the processor 122 generates a heat map, which visually indicates or displays the tissue types of interest or medically suspect high-risk tissues. In step 225, the processor 122 overlays the heat map onto the original tissue image to form a composite image that is digitally enhanced in a manner, which visually highlights the tissue types of interest or medical high-risk tissues. ”). 
Howe clearly teaches the microscope-viewing window 501 is divided into six sections 502-507 for displaying six distinct images. According to embodiments, the six images may be selected from a single case, anywhere from two to six different cases, more than six cases, or a combination thereof. The top half 508 of the microscope viewing window 501 is divided into four different sections 502-505 for 
by receiving a plurality of synoptic annotations comprising one or more labels for each of the plurality of training electronic slide images; partitioning one of the plurality of training electronic slide images into a plurality of training tiles for the plurality of training electronic slide images; segmenting at least one tissue region from a background of the one or more electronic slide images to create a training tissue mask; removing at least one of the plurality of tiles that are detected to be non-tissue; and training the machine learning prediction model under weak supervision to infer at least one multi-label tile-level prediction using at least one label of the plurality of synoptic annotations.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 12 and 20 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/Nancy Bitar/
Examiner, Art Unit 2664






/